Citation Nr: 1117643	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-39 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to June 15, 2007, and in excess of 70 percent as of June 15, 2007 for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 15, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the RO in Cleveland, Ohio which continued the 30 percent rating for PTSD, and from a February 2007 rating decision, which denied entitlement to TDIU. 

During the pendency of the appeal, an increased rating of 70 percent was granted in an August 2010 supplemental statement of the case (SSOC).  This increase is effective June 15, 2007, the date of a VA treatment record which the RO found to show worsening symptomatology.  Because the increased evaluation does not represent a grant of the maximum benefits allowable under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010), the Veteran's claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In an August 2010 rating decision, the RO granted entitlement to TDIU with an effective date of June 15, 2007, the date the Veteran's PTSD was rated high enough to meet the schedular criteria for TDIU consideration.  Because the Veteran submitted his claim for TDIU much earlier than this effective date, and because the Veteran's increased rating claim for PTSD, submitted in April 2004, also raised the issue of entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the maximum benefits allowable have not been granted.  As such, the issue of entitlement to TDIU prior to June 15, 2007 remains on appeal.  See AB, 6 Vet. App. at 38. 

The Veteran submitted evidence after the most recent supplemental statement of the case (SSOC) dated in August 2010.  Under 38 C.F.R. § 20.1304(c) (2010), any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant.  Here, the evidence submitted after the August 2010 SSOC consists of the Veteran's statements and a copy of a Board decision regarding a different claim and a different claimant.  The evidence pertains to the issue of entitlement to an earlier effective date of service connection for PTSD, which is not before the Board.  As such, the evidence is not pertinent to the evaluation of the Veteran's PTSD and the issue of entitlement to TDIU and accordingly need not be referred to the AOJ for initial consideration.  See id.  Moreover, because the Board has granted a total evaluation of the Veteran's PTSD for the entire period on appeal, there is no prejudice to the Veteran's claim in proceeding to adjudicate the evaluation of the Veteran's PTSD. 


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD has been manifested by total occupational and social impairment due to such symptoms as suicidal ideation, depression, difficulty adapting to stressful circumstances, and severe difficulty concentrating.  

2.  The Veteran has been unable to obtain or maintain substantial gainful employment due to his PTSD symptoms throughout the pendency of this appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD have been met throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code 9411 (2010). 

2.  Entitlement to TDIU is moot.  38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

A total rating for PTSD has been granted for the entire period on appeal, as discussed below.  This is a grant of the maximum allowable benefits.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 50 percent prior to June 15, 2007, and in excess of 70 percent as of June 15, 2007 for his service-connected PTSD.  For the following reasons, the Board finds that the criteria for a total rating have been met throughout the period on appeal. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling prior to June 15, 2007, and as 70 percent disabling as of June 15, 2007, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id. 

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A score of 21-30 indicates "[b]ehavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2010); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

The Board now turns to a discussion of the relevant evidence of record.  From February 2004 to March 2004, the Veteran was hospitalized at VA for about two weeks.  The Veteran presented with the chief complaint of wanting to harm himself, stating that he had a plan to take his own life with a gun he owned.  He reported feeling depressed for the last month due to stress from his job and school.  He experienced decreased sleep, decreased appetite, decreased energy, decreased memory and concentration, and felt hopeless.  He also reported increased PTSD symptoms, including palpitations, sweating, and nightmares.  A mental status examination on admission did not reflect abnormalities apart from the Veteran's "down" mood and reported suicidal ideation.  He was assigned a GAF score of 30.  It was noted that the Veteran's symptoms improved during his hospitalization and that shortly after admission the Veteran denied suicidal ideation and continued to deny it through the remainder of his stay.  On discharge, he was assigned a GAF score of 70.  He was diagnosed with major depressive disorder and PTSD.

In April 2004, the Veteran was treated in an intensive outpatient program at the Center for Behavioral Medicine.  At intake, the Veteran stated that he was trying to go to work full time and attend school full time and was finding it very stressful.  He reported feeling overwhelmed and exhausted.  The Veteran was assigned a GAF score of 45 at admission and a GAF score of 52 on discharge.  It was noted that the Veteran "continued to have passive, fleeting suicidal ideation only."  

In early May 2004, the Veteran was hospitalized at a private hospital for five days with symptoms of depression, hopelessness, helplessness, anhedonia, and threats of suicide.  A mental status examination did not reflect any observed abnormalities.  He was assigned a GAF score of 25 at admission and a GAF score of 55-60 on discharge.  He was diagnosed with depression and PTSD. 

A May 2004 letter from the Veteran's private doctor states that the Veteran's PTSD contributed to his depression and aggravated it. 

At an August 2004 VA examination, the Veteran reported a history of suicidal ideation, stating that he last experienced it two months earlier.  He stated that when he had suicidal ideation it occurred daily.  He had made two suicide attempts in the past, but not since at least 1999, when he discontinued abusing alcohol and other substances.  It was noted that the Veteran had not worked since February 2004 when he was hospitalized at VA.  Prior to that he had worked most recently as a social worker for youth at a government agency beginning in 2000.  On mental status examination, the Veteran was noted to have a somber mood and became tearful at times.  No other abnormalities were noted.  However, psychological testing revealed a severe level of distress or psychopathology.  In summary, it was noted that the Veteran had combined working and going to college and found it overwhelming.  He continued to have PTSD symptoms.  The examiner stated that the Veteran had limited employability based on emotional instability.  The Veteran was diagnosed with PTSD and major depressive disorder and assigned a GAF score of 55. 

A December 2004 private examination report reflects that the Veteran reported severe problems with concentration, comprehension, and memory.  However, on clinical evaluation the Veteran's concentration and memory were found to be normal.  The Veteran was noted to have a depressed and anxious mood but no other abnormalities were noted.  However, it was observed that the Veteran's self-care and personal hygiene were below average.  The examiner found that the Veteran was unable to return to work due to his history of multiple hospitalizations.  It was also noted that the Veteran had a history of "honest attempts at employment" until the Veteran discontinued working ten months earlier.  A GAF score of 50 was assigned. 

A January 2005 letter from the Ohio Public Employees Retirement System reflects that the Veteran's disability application had been approved and that the allowance was effective March 2004.

An October 2005 SSA examination reflects that the Veteran was dressed in "a somewhat slovenly manner," with his hair "long and disheveled."  The Veteran stated that he had begun attending college in January 2005 (the evidence of record shows that the Veteran actually began school in early 2004).  The Veteran had to drop out after being hospitalized a couple of times.  Thereafter, he returned to school on a part-time basis.  He stated that he was on academic probation.  The Veteran stated that he had been unable to work since February 2004 due to an inability to concentrate.  He related that he went through "bad periods of depression" and also had flashback episodes and "sleep deprivation problems."  On examination, it was noted that the Veteran was prone to crying to episodes.  However, his affect was generally appropriate.  He denied being violent.  In terms of his cognitive functioning, the Veteran stated that he had "no memory anymore" and also had difficulties concentrating.  On testing, the examiner found that the Veteran exhibited above average cognitive functioning.  In terms of the Veteran's activities of daily living and social life, he stated that he was living with his girlfriend.  He spent most of his time working on recovery treatment and also read and did chores around the house.  He also went shopping for groceries.  He was a member of two Veterans organizations and had a couple of friends, although he "did not socialize very much."  The examiner found that the Veteran was "at least moderately impaired" in the ability to relate to others, including fellow workers and supervisors in a job situation.  It was noted that the Veteran was significantly depressed and volatile at times.  He was able to understand and follow basic instructions.  The examiner found that the Veteran's concentration and attention were moderately to markedly impaired because of his depression, worry, and preoccupation with his difficulties.  The examiner concluded that the Veteran was markedly impaired in the ability to withstand the stress and pressures associated with day-to-day work activity.  The Veteran exhibited continued serious symptoms of chronic PTSD and depression.  His social and occupational functioning was found to be seriously impaired due to psychological factors.  The Veteran was assigned a GAF score of 45.  

A March 2006 private examination report reflects that the severity of the Veteran's psychiatric symptoms prevented him from resuming services and responsibilities similar to what he did for his former employer, which included teaching and administrative duties.  

An April 2006 VA neuropsychological evaluation reflects that the Veteran had a cognitive disorder based on his reported history of multiple head traumas and alcohol and polysubstance abuse.  It was found that his cognitive decline was not attributable to his psychiatric disorder. 

A May 2007 VA examination report reflects that the Veteran had lived with his girlfriend for the past four years.  He was enrolled in college part time and studying toward a degree in engineering.  The Veteran stated that he generally stayed at home unless attending school, a medical appointment, or a recovery meeting.  He maintained his own self care.  He reported weekly suicidal ideation but "not as bad since 2004."  He stated that he had no plan to commit suicide.  He expressed extreme difficulties with road rage and standing in lines.  On mental status examination, it was noted that the Veteran was neatly and casually dressed, although somewhat disheveled.  The Veteran's speech and thought processes were found to be normal.  The Veteran showed a full range of affect appropriate to content, but it was noted that he was tearful at times and anxious.  He reported weekly episodic panic attacks triggered by nightmares, loud noises, certain smells, and fireworks.  The examiner found that the Veteran's PTSD was co-morbid with his major depressive disorder and stated that it was not possible to separate the effects of the Veteran's depression from his PTSD.  It was noted that the Veteran presented with depressed mood most of the day, severe concentration problems, markedly diminished interest or pleasure in most activities, severe fatigue, crying spells, feelings of worthlessness and guilt.  The examiner concluded that this level of symptomatology would likely cause severe work inefficiency and severe impairment in productivity.  In this regard, the examiner found that the Veteran had serious difficulty in social functioning and moderate to serious difficulty in occupational functioning.  The examiner assigned the Veteran a GAF score of 50.  

In August 2007, the Veteran was hospitalized for about ten days in a private hospital.  At intake, the Veteran stated that he was becoming increasingly depressed due to situational difficulties.  He had become homeless and was living on the streets in his car.  He was also feeling "acutely suicidal."  He had stopped taking psychiatric medication.  It was noted that the Veteran had been incarcerated six months earlier due to an assault, which triggered his "downhill spiral."  On examination, the Veteran was unkempt.  There was no evidence of psychosis and thought processes were logical.  He was assigned a GAF score of 20 at admission and 30 at discharge. 

An August 2007 private examination report reflects that on mental status examination the Veteran's thought process and content were found to be normal.  However, the Veteran's hair was messy and his appearance was disheveled.  It was found that he had decreased memory and ability to concentrate.  The examiner found that based on his psychiatric condition, the Veteran was unable to return to his previous employment as an instructor.  The Veteran's functional limitations were considered marked.  The examiner assigned the Veteran a GAF score of 50.  

In January 2008, the Veteran was hospitalized for about ten days at a private hospital.  The Veteran stated that he was homeless and feeling acutely suicidal.  It was noted that the Veteran was very irritable, depressed, and paranoid during the course of his hospitalization.  On examination, the Veteran's thought process and content were normal.  There was no evidence of psychosis.  On testing, the Veteran's memory was found to be normal for immediate, recent, and remote events.  The Veteran was assigned a GAF score of 15 on admission and a GAF score of 30 at discharge.  

A May 2009 letter from SSA reflects that the Veteran was granted SSA disability benefits due to his psychiatric disorder effective June 2004. 

An October 2009 VA neuropsychiatric evaluation reflects that the Veteran had significant difficulties in the areas of executive functioning, attention, and working memory after his superior intelligence was taken into consideration.  The examiner concluded that the etiology of the Veteran's poor performance on cognitive testing was "the confluence of his history of multiple head trauma, history of alcohol and polysubstance abuse, and ongoing psychiatric symptomatology."

The June 2010 VA examination report reflects that the Veteran has a history of being homeless off and on for the past ten years.  He currently lived alone in an apartment for the past six months.  The Veteran related that he had been enrolled for a time at college, but was unable to sustain his schedule.  In this regard, the Veteran stated that he had cognitive and memory problems which interfered with his ability to handle the academic demands.  The Veteran stated that he has suicidal thoughts every day but did not consider acting on them most of the time.  He stated that he actively considered suicidal thoughts when he was more depressed.  On mental status examination, the Veteran was neatly dressed and groomed and no abnormalities were noted with respect to thought process or content.  The examiner concluded that the Veteran's PTSD symptoms were severe and severely impacted his ability to obtain and maintain gainful employment.  The examiner found that the Veteran was unable to obtain or maintain employment.  

The Veteran's VA outpatient treatment records dated from 2004 to 2007 consistently reflect the Veteran expressed frustration with his difficulties in school, stating that he had poor grades due to his impairment in memory and concentration.  He denied suicidal or homicidal ideation.  VA treatment records dated from June 2007 to June 2010 reflect the assignment of GAF scores ranging from 49 to 60.  Mental status examinations of the Veteran reflected no observed abnormalities and the Veteran denied suicidal or homicidal ideation.  

In carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's service-connected PTSD has met the criteria for a total rating.  In this regard, the Veteran has not worked since February 2004 and has checked himself into the hospital multiple times with feelings of depression and suicidal ideation.  Examiners have consistently found the Veteran's PTSD severely impacts his ability to work.  Specifically, the December 2004 private examination reflects that the Veteran was found to be unable to return to work due to his history of multiple hospitalizations.  The October 2005 SSA examination report reflects that the Veteran was markedly impaired in the ability to withstand the stress and pressures associated with day-to-day work.  The May 2007 VA examination report reflects that the Veteran's PTSD would likely cause severe inefficiency and severe impairment in productivity.  Although the Veteran began school on a full time basis, he soon dropped out and resumed school on a part time basis, and eventually discontinued his schooling altogether.  Moreover, the Veteran's grades in school were not only low, but the Veteran checked himself into the hospital several times due to severe depression and suicidal ideation caused in part by his struggles with school.  The Veteran's social functioning has also been found to be "seriously impaired."  See October 2005 SSA examination.  Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has total occupational and social impairment due to his PTSD symptoms.  See 38 C.F.R. § 4.130, DC 9411.  

The Veteran's PTSD has generally been shown to be severe in nature.  In this regard, the Veteran is on disability benefits effective March 2004 from the Ohio Public Employees Retirement System, and on SSA disability benefits effective June 2004 due to occupational impairment caused by his psychiatric symptoms.  Moreover, for a period of time between 2008 and 2010 the Veteran had been homeless.  Every in-depth psychiatric examination report, both by VA and private examiners, reflects that the Veteran's PTSD and resulting functional impairment are considered severe.  The GAF scores in these reports generally range from 45 to 55, showing a serious to moderate degree of disability.  See DSM-IV.  Most of these scores are below 50 and thus indicate a more serious level of disability.  See id.  
Based on this evidence, and because the Veteran's suicidal ideation, depression,  severe difficulty concentrating, memory problems, and disturbances in mood have consistently been found to result in severe occupational impairment in the SSA and VA examination reports, and indeed have resulted in a number of hospitalizations, the Board finds that these symptoms are the equivalent in severity to the symptoms associated with a 100 percent rating.  See id.; see also Mauerhan, 16 Vet. App. at 442. 

Thus, the Board finds that the Veteran's service-connected PTSD most closely approximates the criteria for a 100 percent rating.  See 38 C.F.R. § 4.3.  The Board recognizes that some of the Veteran's symptoms and cognitive problems have been attributed to non-service connected depression and to a history of multiple head traumas and substance abuse.  See, e.g., April 2006 VA neuropsychological evaluation.  However, the May 2004 letter from the Veteran's private doctor stated that the Veteran's depression was caused or aggravated by his PTSD, and the May 2007 VA examination report reflects that it was not possible to separate the effects of the Veteran's depression from his PTSD.  Moreover, the SSA and VA examination reports finding severe occupational impairment have attributed such to the Veteran's PTSD and depression.  Thus, the Board has based this evaluation broadly on the Veteran's psychiatric symptoms, without parsing out which may be attributed to depression as opposed to PTSD.  See 38 C.F.R. §§ 3.102, 4.3; Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to whether the criteria are met for a 100 percent rating for the entire period on appeal.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 100 percent rating for the Veteran's PTSD is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.  


II. TDIU

The Board finds that the issue of entitlement to TDIU prior to June 15, 2007 has been rendered moot with the assignment of a total rating for PTSD.  As noted above, entitlement to TDIU was granted in an August 2010 rating decision with an effective date of June 15, 2007.  TDIU was denied prior to that date because the evaluation of the Veteran's PTSD prior to June 15, 2007 was not high enough to meet the schedular criteria for TDIU consideration.  However, as discussed above, a total rating has been granted for the Veteran's PTSD throughout the course of the appeal.  In this regard, the issue of entitlement to TDIU was initially raised at the same time as the Veteran's claim for an increased rating for PTSD in 2004.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A total disability rating based upon individual unemployability contemplates a schedular rating less than total.  See 38 C.F.R. § 4.16(a) (2010).  Since the Veteran is entitled to a 100 percent rating for his PTSD on a schedular basis from April 2004, the issue of entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  Accordingly, the claim for TDIU is dismissed.


ORDER

Entitlement to a total rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to TDIU prior to June 15, 2007 is moot. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


